         Case 2:18-cv-01059-JTA Document 19 Filed 07/23/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

ANTHONY S. CHANNELL,                     )
                                         )
      Plaintiff,                         )
                                         )
      v.                                 )        CASE NO. 2:18-cv-1059-JTA
                                         )          (WO)
KILOLO KIJAKAZI,                         )
Acting Commissioner of Social Security, )
                                       1

                                         )
      Defendant.                         )

                                  FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order entered herewith, it is

       ORDERED AND ADJUDGED that the decision of the Commissioner is hereby

REVERSED and this matter is REMANDED to the Commissioner for further proceedings.

       The Clerk of the Court is directed to enter this document on the civil docket as a

final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE this 23rd day of July, 2021.




                                   JERUSHA T. ADAMS
                                   UNITED STATES MAGISTRATE JUDGE




1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
therefore, for Andrew Saul as the defendant in this suit.
